               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF MISSOURI
                        WESTERN DIVISION

THERESA TAYLOR,                                 )
                                                )
      Plaintiff,                                )
                                                )
v.                                              )       Case No.: 4:20-CV-00834
                                                )
DON WAGNER, et al.,                             )
                                                )
      Defendant.                                )

     DEFENDANT, KANSAS CITY, MISSOURI, BOARD OF POLICE
      COMMISSIONERS, ANSWER TO PLAINTIFF’S COMPLAINT

      COMES      NOW      Defendant    Kansas       City,   Missouri,   Board   of   Police

Commissioners (“Defendant” or “BOPC”), by and through its members, Don Wagner,

Mark Tolbert, Cathy Dean, Nathan Garrett and Quinton Lucas, and for its Answer

to Plaintiff’s Complaint, states as follows:

      1.     Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 1 of the Complaint, and

therefore denies the allegations.

      2.     Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 2 of the Complaint, and

therefore denies the allegations.




        Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 1 of 24
      3.     Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 3 of the Complaint, and

therefore denies the allegations.

      4.     The allegations contained in Paragraph 4 of the Complaint call for

a legal conclusion to which no response is required. To the extent a response

is deemed necessary, Defendant denies the allegations contained in Paragraph

4 of the Complaint.

      5.     Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 5 of the Complaint, and

therefore denies the allegations.

      6.     Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 6 of the Complaint, and

therefore denies the allegations.

      7.     Defendant admits Plaintiff seeks certain injunctive relief, but

denies there was any policy, custom or practice, and denies the remaining

allegations contained in Paragraph 7 of the Complaint.

      8.     Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 8 of the Complaint, and

therefore denies the allegations.

      9.     Defendant admits the allegations contained in Paragraph 9 of the

Complaint.

                                       2
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 2 of 24
     10.     Defendant admits the allegations contained in Paragraph 10 of the

Complaint.

     11.     Defendant admits the allegations contained in Paragraph 11 if the

Complaint.

     12.     Defendant admits the allegations contained in Paragraph12 of the

Complaint.

     13.     Defendant admits the allegations contained in Paragraph 13 of the

Complaint.

     14.     The allegations contained in Paragraph 14 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant admits that Plaintiff purports to

bring a cause of action based on the First Amendment and the Fourteenth

Amendment, but denies Plaintiff is entitled to such relief and denies the

remaining allegations contained in Paragraph 14 of the Complaint.

     15.     The allegations contained in Paragraph 15 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 15 of the Complaint.

     16.     The allegations contained in Paragraph 16 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a



                                       3
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 3 of 24
response is deemed necessary, Defendant denies the allegations contained in

Paragraph 16 of the Complaint.

      17.   The allegations contained in Paragraph 17 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 17 of the Complaint.

      18.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 18 of the Complaint, and

therefore denies the allegations.

      19.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 19 of the Complaint, and

therefore denies the allegations.

      20.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 20 of the Complaint, and

therefore denies the allegations.

      21.   Defendant states that the allegations contained in Paragraph 21

purport to refer to an Executive Order. The Order speaks for itself and

Defendant denies the allegations to the extent that they are inconsistent with

that Order. Defendant is without sufficient knowledge or information to admit

or deny the remaining allegations contained in Paragraph 21 of the Complaint,

and therefore denies the allegations.

                                        4
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 4 of 24
      22.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 22 of the Complaint, and

therefore denies the allegations.

      23.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 23 of the Complaint, and

therefore denies the allegations.

      24.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 24 of the Complaint, and

therefore denies the allegations.

      25.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 25 of the Complaint, and

therefore denies the allegations.

      26.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 26 of the Complaint, and

therefore denies the allegations.

      27.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 27 of the Complaint, and

therefore denies the allegations.

      28.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 28 of the Complaint, and

therefore denies the allegations.

                                      5
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 5 of 24
      29.   The allegations contained in Paragraph 29 of the Complaint call

for a legal conclusion to which no response is required. To the extent a response

is deemed necessary, Defendant denies the allegations contained in Paragraph

29 of the Complaint.

      30.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 30 of the Complaint, and

therefore denies the allegations.

      31.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 31 of the Complaint, and

therefore denies the allegations.

      32.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 32 of the Complaint, and

therefore denies the allegations.

      33.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 33 of the Complaint, and

therefore denies the allegations.

      34.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 34 of the Complaint, and

therefore denies the allegations.




                                       6
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 6 of 24
      35.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 35 of the Complaint, and

therefore denies the allegations.

      36.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 36 of the Complaint, and

therefore denies the allegations.

      37.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 37 of the Complaint, and

therefore denies the allegations.

      38.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 38 of the Complaint, and

therefore denies the allegations.

      39.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 39 of the Complaint, and

therefore denies the allegations.

      40.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 40 of the Complaint, and

therefore denies the allegations.

      41.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 41 of the Complaint, and

therefore denies the allegations.

                                      7
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 7 of 24
      42.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 42 of the Complaint, and

therefore denies the allegations.

      43.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 43 of the Complaint, and

therefore denies the allegations.

      44.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 44 of the Complaint, and

therefore denies the allegations.

      45.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 45 of the Complaint, and

therefore denies the allegations.

      46.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 46 of the Complaint, and

therefore denies the allegations.

      47.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 47 of the Complaint, and

therefore denies the allegations.

      48.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 48 of the Complaint, and

therefore denies the allegations.

                                      8
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 8 of 24
      49.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 49 of the Complaint, and

therefore denies the allegations.

      50.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 50 of the Complaint, and

therefore denies the allegations.

      51.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 51 of the Complaint, and

therefore denies the allegations.

      52.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 52 of the Complaint, and

therefore denies the allegations.

      53.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 53 of the Complaint, and

therefore denies the allegations.

      54.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 54 of the Complaint, and

therefore denies the allegations.

      55.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 55 of the Complaint, and

therefore denies the allegations.

                                      9
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 9 of 24
      56.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 56 of the Complaint, and

therefore denies the allegations.

      57.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 57 of the Complaint, and

therefore denies the allegations.

      58.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 58 of the Complaint, and

therefore denies the allegations.

      59.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 59 of the Complaint, and

therefore denies the allegations.

      60.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 60 of the Complaint, and

therefore denies the allegations.

      61.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 61 of the Complaint, and

therefore denies the allegations.

      62.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 62 of the Complaint, and

therefore denies the allegations.

                                     10
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 10 of 24
      63.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 63 of the Complaint, and

therefore denies the allegations.

      64.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 64 of the Complaint, and

therefore denies the allegations.

      65.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 65 of the Complaint, and

therefore denies the allegations.

      66.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 66 of the Complaint, and

therefore denies the allegations.

      67.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 67 of the Complaint, and

therefore denies the allegations.

      68.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 68 of the Complaint, and

therefore denies the allegations.

      69.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 69 of the Complaint, and

therefore denies the allegations.

                                     11
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 11 of 24
      70.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 70 of the Complaint, and

therefore denies the allegations.

      71.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 71 of the Complaint, and

therefore denies the allegations.

      72.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 72 of the Complaint, and

therefore denies the allegations.

      73.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 73 of the Complaint, and

therefore denies the allegations.

      74.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 74 of the Complaint, and

therefore denies the allegations.

      75.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 75 of the Complaint, and

therefore denies the allegations.

      76.   Defendant states that the allegations contained in Paragraph 76

purport to refer to a ticket. The ticket speaks for itself and Defendant denies

the allegations to the extent that they are inconsistent with that ticket.

                                      12
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 12 of 24
Defendant is without sufficient knowledge or information to admit or deny the

remaining allegations contained in Paragraph 76 of the Complaint, and

therefore denies the allegations.

      77.    Defendant states that the allegations contained in Paragraph 77

purport to refer to a document. The document speaks for itself and Defendant

denies the allegations to the extent that they are inconsistent with that

document. Defendant is without sufficient knowledge or information to admit

or deny the remaining allegations contained in Paragraph 77 of the Complaint,

and therefore denies the allegations.

      78.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 78 of the Complaint, and

therefore denies the allegations.

      79.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 79 of the Complaint, and

therefore denies the allegations.

      80.   Defendant denies there was a policy or custom.     Defendant is

without sufficient knowledge or information to admit or deny the remaining

allegations contained in Paragraph 80 of the Complaint, and therefore denies

the allegations.




                                        13
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 13 of 24
      81.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 81 of the Complaint, and

therefore denies the allegations.

      82.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 82 of the Complaint, and

therefore denies the allegations.

      83.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 83 of the Complaint, and

therefore denies the allegations.

      84.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 84 of the Complaint, and

therefore denies the allegations.

      85.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 85 of the Complaint, and

therefore denies the allegations.

      86.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 86 of the Complaint, and

therefore denies the allegations.

      87.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 87 of the Complaint, and

therefore denies the allegations.

                                     14
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 14 of 24
      88.   The allegations contained in Paragraph 88 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 88 of the Complaint.

      89.   Defendant states that the allegations contained in Paragraph 89

purport to refer to an Ordinance. The Ordinance speaks for itself and

Defendant denies the allegations to the extent that they are inconsistent with

that Ordinance. Defendant is without sufficient knowledge or information to

admit or deny the remaining allegations contained in Paragraph 89 of the

Complaint, and therefore denies the allegations.

      90.   Defendant states that the allegations contained in Paragraph 90

purport to refer to certain Ordinances. The Ordinances speak for themselves

and Defendant denies the allegations to the extent that they are inconsistent

with the Ordinances.       Defendant is without sufficient knowledge or

information to admit or deny the remaining allegations contained in

Paragraph 90 of the Complaint, and therefore denies the allegations.

      91.   Defendant states that the allegations contained in Paragraph 91

purport to refer to an Ordinance. The Ordinance speaks for itself and

Defendant denies the allegations to the extent that they are inconsistent with

that Ordinance. Defendant is without sufficient knowledge or information to



                                     15
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 15 of 24
admit or deny the remaining allegations contained in Paragraph 91 of the

Complaint, and therefore denies the allegations.

      92.   Defendant states that the allegations contained in Paragraph 92

purport to refer to certain Ordinances. The Ordinances speak for themselves

and Defendant denies the allegations to the extent that they are inconsistent

with the Ordinances.       Defendant is without sufficient knowledge or

information to admit or deny the remaining allegations contained in

Paragraph 92 of the Complaint, and therefore denies the allegations.

      93.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 93 of the Complaint, and

therefore denies the allegations.

      94.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 94 of the Complaint, and

therefore denies the allegations.

      95.   The allegations contained in Paragraph 95 of the Complaint call

for a legal conclusion to which no response is required.    To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 95 of the Complaint.

      96.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 96 of the Complaint, and

therefore denies the allegations.

                                     16
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 16 of 24
      97.   Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 97 of the Complaint, and

therefore denies the allegations.

      98.   Defendant incorporates by reference herein the responses

contained in paragraphs 1-97 as if set forth fully herein.

      99.   The allegations contained in Paragraph 99 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 99 of the Complaint.

      100. The allegations contained in Paragraph 100 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 100 of the Complaint.

      101. The allegations contained in Paragraph 101 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 101 of the Complaint.

      102. The allegations contained in Paragraph 102 of the Complaint call

for a legal conclusion to which no response is required.     To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 102 of the Complaint.

                                       17
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 17 of 24
      103. The allegations contained in Paragraph 103 of the Complaint call

for a legal conclusion to which no response is required.      To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 103 of the Complaint.

      104. The allegations contained in Paragraph 104 of the Complaint call

for a legal conclusion to which no response is required.      To the extent a

response is deemed necessary, defendant denies there was a custom or policy

and denies the remaining allegations contained in Paragraph 104 of the

Complaint.

      105. Defendant denies the allegations contained in Paragraph 105 of

the Complaint.

      106. Defendant admits Plaintiff filed a complaint on June 8, 2020.

Defendant is without sufficient knowledge or information to admit or deny the

remaining allegations contained in Paragraph 106 of the Complaint, and

therefore denies the allegations.

      107. Defendant incorporates by reference herein the responses

contained in paragraphs 1-106 as if set forth fully herein.

      108. The allegations contained in Paragraph 108 of the Complaint call

for a legal conclusion to which no response is required.      To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 108 of the Complaint.

                                      18
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 18 of 24
      109. The allegations contained in Paragraph 109 of the Complaint call

for a legal conclusion to which no response is required.   To the extent a

response is deemed necessary Defendant denies there was a custom and policy

and denies the remaining allegations contained in Paragraph 109 of the

Complaint.

      110. Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 110 of the Complaint, and

therefore denies the allegations.

      111. Defendant denies the allegations contained in Paragraph 111 of

the Complaint.

      112. The allegations contained in Paragraph 112 of the Complaint call

for a legal conclusion to which no response is required.   To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 112 of the Complaint.

      113. Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 113 of the Complaint, and

therefore denies the allegations.

      114. Defendant is without sufficient knowledge or information to admit

or deny the allegations contained in Paragraph 114 of the Complaint, and

therefore denies the allegations.



                                    19
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 19 of 24
     115. The allegations contained in Paragraph 115 of the Complaint call

for a legal conclusion to which no response is required.    To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 115 of the Complaint.

     116. The allegations contained in Paragraph 116 of the Complaint call

for a legal conclusion to which no response is required.    To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 116 of the Complaint.

     117. The allegations contained in Paragraph 117 of the Complaint call

for a legal conclusion to which no response is required.    To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 117 of the Complaint.

     118. The allegations contained in Paragraph 118 of the Complaint call

for a legal conclusion to which no response is required.    To the extent a

response is deemed necessary, Defendant denies the allegations contained in

Paragraph 118 of the Complaint.

     119. Defendant denies the allegations contained in Paragraph 119.

      Plaintiff’s WHEREFORE Paragraph following Paragraph 119 is a

request for relief and no response is required. To the extent a response is

deemed necessary, Defendant denies the allegations, including all subparts.



                                     20
      Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 20 of 24
      Defendant denies each and every allegation contained in the Complaint

not specifically admitted herein.

                    FIRST AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint fails to state a claim upon which relief can be

granted and therefore should be dismissed pursuant to Fed. R. Civ. P. 12(b)(6).

                   SECOND AFFIRMATIVE DEFENSE

      The Kansas City, Missouri, Board of Police Commissioners is immune

from suit based on the doctrine of sovereign immunity.

                    THIRD AFFIRMATIVE DEFENSE

      Plaintiff’s request for injunctive relief is barred by the doctrine of

unclean hands.

                   FOURTH AFFIRMATIVE DEFENSE

      Plaintiff’s request for damages is barred by the Eleventh Amendment

immunity.

                    FIFTH AFFIRMATIVE DEFENSE

      Plaintiff’s claims are barred to the extent she failed to take reasonable

care to avoid, minimize, or mitigate damages, if any.

                    SIXTH AFFIRMATIVE DEFENSE

      Plaintiff’s Complaint should be dismissed because there was no custom,

policy or practice for her alleged “banishment orders.”



                                      21
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 21 of 24
                  SEVENTH AFFIRMATIVE DEFENSE

      The Kansas City, Missouri, Board of Police Commissioners did not have

actual or constructive knowledge of any claimed “banishment order” as alleged

in Plaintiff’s Complaint.

                   EIGHTH AFFIRMATIVE DEFENSE

      Plaintiff is unable to meet the legal requirements for the entry of

declaratory and injunctive relief.

                    NINTH AFFIRMATIVE DEFENSE

      To the extent Plaintiff requests monetary relief, Defendant is protected

from liability and suit by Eleventh Amendment immunity.

                    TENTH AFFIRMATIVE DEFENSE

      Defendant incorporates by reference each and every other affirmative

defense that may be uncovered or made known during the investigation and

discovery of this case. Defendant specifically reserves the right to amend this

answer to include additional affirmative defenses after they are discovered.




                                      22
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 22 of 24
                            Respectfully Submitted,

                            ERIC S. SCHMITT
                            Missouri Attorney General

                            /s/ Karen A. Read
                            Karen A. Read
                            Missouri Bar Number: 47855
                            Assistant Attorney General
                            615 East 13th Street, Suite 401
                            Kansas City, Missouri 64106
                            Telephone: (573) 301-7415
                            Facsimile: (816) 889-5006
                            Email: Karen.Read@ago.mo.gov
                            Attorneys for Defendant




                             23
Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 23 of 24
                       CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing was electronically filed on

this 14th day of December, 2020, with the Clerk of the Court to be served upon

all counsel of record using the Court’s CM/ECF filing system.


                                    /s/ Karen A. Read
                                    Karen A. Read




                                      24
       Case 4:20-cv-00834-DGK Document 7 Filed 12/14/20 Page 24 of 24
